Case 8:16-cv-02282-JVS-KES Document 83 Filed 01/10/19 Page 1 of 4 Page ID #:918



   1   PENELOPE A. PREOVOLOS, State Bar No. 87607
       PPreovolos@mofo.com
   2   MORRISON & FOERSTER LLP
       425 Market Street
   3   San Francisco, California 94105-2482
       Telephone: 415.268.7000
   4   Facsimile: 415.268.7522
   5   BRIAN L. HAZEN, State Bar No. 309212
       BHazen@mofo.com
   6   MORRISON & FOERSTER LLP
       12531 High Bluff Drive, Suite 100
   7   San Diego, California 92130-2040
       Telephone: 858.720.5100
   8   Facsimile: 858.720.5125
   9   SEAN GATES, State Bar No. 186247
       SGates@charislex.com
 10    CHARIS LEX, P.C.
       16 N. Morengo Avenue, Suite 300
 11    Pasadena, California 91101
       Telephone: 626.508.1717
 12    Facsimile: 626.508.1730
 13    Attorneys for Defendant
       TESLA, INC.
 14
 15                        UNITED STATES DISTRICT COURT
 16                      CENTRAL DISTRICT OF CALIFORNIA
 17    JI CHANG SON et al.,                    Case No. 8:16-cv-02282-JVS (KESx)
 18                      Plaintiffs,           JOINT STIPULATION AND
                                               [PROPOSED] ORDER TO
 19          v.                                CONTINUE CASE
                                               MANAGEMENT CONFERENCE
 20    TESLA MOTORS, INC.,
 21                      Defendant.            Judge: Honorable James V. Selna
 22
 23
 24
 25
 26
 27
 28
                                                                                  STIPULATION
                                                             Case No. 8:16-cv-2282-JVS (KESx)
Case 8:16-cv-02282-JVS-KES Document 83 Filed 01/10/19 Page 2 of 4 Page ID #:919



   1          Plaintiff Ji Chang Son and Plaintiff K.M.S., a minor by and through his
   2   Guardian ad Litem Yun Soo Oh and Defendant Tesla, Inc. (“Defendant”), through
   3   their undersigned counsel, hereby stipulate as follows:
   4          Pursuant to the parties’ stipulation, on November 14, 2018, the Court
   5   continued the case management conference previously set for November 19, 2018,
   6   at 8:00 a.m., to January 14, 2019, at 8:00 a.m. (Dkt. No. 75.)
   7          On November 19, 2018, the parties stipulated to the dismissal of the
   8   individual claims of Plaintiffs Ghodrat Khansari, Madhusudhana Shastrula, Ali
   9   Jarrahi, Michael Tomko, and Bridgette Waldemar with prejudice and to the
 10    dismissal of the claims of the putative class without prejudice. (Dkt. No. 76.)
 11           On December 20, 2018, the parties stipulated to the dismissal of the
 12    individual claims of Plaintiff Kenneth Helman with prejudice and to the dismissal
 13    of the claims of the putative class without prejudice. (Dkt. No. 78.)
 14           On January 7, 2019, the Court granted the parties’ joint stipulation for leave
 15    to file a Third Amended Complaint, which Plaintiff Ji Chang Son and Plaintiff
 16    K.M.S., a minor by and through his Guardian ad Litem Yun Soo Oh filed that same
 17    day. (Dkt. Nos. 79, 80.)
 18           Given the dismissals of the individual claims of six of the plaintiffs, the
 19    dismissal of the claims of the putative class, and the filing of the Third Amended
 20    Complaint, the parties believe that a Rule 26(f) Scheduling Conference will
 21    facilitate the progress of this matter.
 22           THEREFORE, subject to the approval of the Court, the parties stipulate as
 23    follows:
 24                1. The case management conference set for January 14, 2019 at 8:00 a.m.
 25    be continued to January 28, 2019 at 8:00 a.m., at which time the Court will hold a
 26    Rule 26(f) Scheduling Conference.
 27                2. The parties shall submit a Rule 26(f) Joint Report by January 22, 2019.
 28
                                                                                          STIPULATION
                                                  1                  Case No. 8:16-cv-2282-JVS (KESx)
       sd-716989
Case 8:16-cv-02282-JVS-KES Document 83 Filed 01/10/19 Page 3 of 4 Page ID #:920



   1        IT IS SO STIPULATED.
   2
   3   Dated: January 10, 2019                  CHARIS LEX P.C.
   4
                                                By: /s/ Sean Gates
   5                                               Sean Gates
   6                                               Attorneys for Defendant
                                                   TESLA, INC.
   7
   8
   9   Dated: January 10, 2019                  LAW OFFICES OF YOHAN LEE
 10
                                                By: /s/ Jake Y. Jung
 11                                                Jake Y. Jung
 12                                                Attorneys for Plaintiff
                                                   JI CHANG SON and
 13                                                Plaintiff K.M.S., a minor by and
                                                   through his
 14                                                Guardian ad Litem YUN SOO OH.
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                                     STIPULATION
                                            2                   Case No. 8:16-cv-2282-JVS (KESx)
Case 8:16-cv-02282-JVS-KES Document 83 Filed 01/10/19 Page 4 of 4 Page ID #:921



   1                                 ECF ATTESTATION
   2         I, Sean Gates, am the ECF user whose ID and password are being used to file
   3   this JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE
   4   CASE MANAGEMENT CONFERENCE. In accordance with Civil Local Rule
   5   5-4.3.4, concurrence in and authorization of the filing of this document has been
   6   obtained from Jake Jung, counsel for JI CHANG SON and Plaintiff K.M.S., a
   7   minor by and through his Guardian ad Litem YUN SOO OH, , and I shall maintain
   8   records to support this concurrence for subsequent production for the Court if so
   9   ordered or for inspection upon request by a party.
 10
 11    Dated: January 10, 2019               CHARIS LEX P.C.
 12
 13                                          By:           /s/ Sean Gates
                                                     Sean Gates
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                                        STIPULATION
                                                 3                 Case No. 8:16-cv-2282-JVS (KESx)
